DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and related arguments with respect to the 112, 2nd and 4th rejections have been fully considered and are persuasive.  Therefore, the 112, 2nd and 4th rejections of claims 2, 30 and 35 has been withdrawn. 
Applicant's arguments related to the 102 and 103 rejections have been fully considered but they are not persuasive.  
Regarding the Mintchev rejection, applicant argues “applicant respectfully submits that the mesh of Mintchev is not the same mesh as claimed by Applicant, and further submits that the mesh of Mintchev, if incorporated into Applicant's claimed invention, would cause the claimed invention to fail.” As well as “applicant respectfully submits that its claimed mesh must be able to retain the expandable material within the stomach, even when the outer shell 102 of capsule 100 has dissolved (been digested). After the outer shell 102 dissolves and the expandable material 104 is able to expand within the stomach (and therefore to make the person who ingested the capsule feel more "full"), mesh 106 must expand as well to retain the expandable material 104 and keep the expandable material 104 in the stomach as desired”.
First and foremost, applicant’s arguments are not commensurate in scope with the claimed limitations.  It is emphasized that the claims require “wherein the a mesh configured to retain the expandable material within said mesh”.  However, applicant’s arguments are related to a very specific situation and intended use of the mesh that is not recited in the claims.  Specifically, all of applicant’s arguments are related to the fact that the mesh taught by the prior art is structured/configured to dissolve/degrade within the stomach, while applicant’s mesh doesn’t.  While the examiner does not necessarily dispute this distinction, the claims do not preclude the mesh from dissolving in certain environments.  Again, the claims only require that the mesh be configured to retain the expandable material at any point in time or in any environment, e.g. outside the body or for a certain period of time in the stomach before it dissolves.  The claims do not require that the mesh be configured to retain the expandable material at all times or in every environment.   While the examiner understands that there is a structural difference between a mesh that is configured to dissolve in the stomach at some point and one that is not designed to dissolve at all in the stomach, this distinction has not been claimed.   MPEP 2111 makes it abundantly clear that the examiner is to give the broadest reasonable interpretation to the claim language and specifically that it is improper to import claim limitations from the specification. The examiner highly recommends explicitly reciting this structural distinction in the claims, e.g. claiming the specific material of the mesh. 
Second, while it is abundantly clear this distinction is not in the claims, it also appears as if this distinction is not even supported by applicant’s own specification.   Applicant points to Par 0006 of their specification to support their position that their mesh/membrane does not dissolve in the stomach.  However, the very next sentence in membrane and the expandable membrane, so to dissolve at different time points (for example after few hours or after weeks inside the stomach).”.  Therefore, even if the claims explicitly recited that the mesh, i.e. membrane, did not dissolve in the stomach, it is not entirely clear that this is supported by applicant’s own specification. 
Applicant’s arguments related to inoperability are not valid in terms of a 102 rejection.  Simply put, the test for anticipation is not based on whether or not the substitution of the prior art’s structural element for applicant’s structural element would result in applicant’s device operating in the desired/intended way.  A prior art device can operate/function differently than applicant’s device, and still read on the claimed structure.  Again, nothing in the claims or in applicant’s specification, preclude the mesh from dissolving/degrading when in the stomach.  Therefore, applicant’s arguments related to Mintchev are not considered persuasive. 
	Regarding the Brister rejection, applicant argues that the parylene coating with holes in it cannot be considered a mesh because “Brister makes it clear that the parylene coating is a coating, and even if it had a few inlet ports, a person having ordinary skill in the art would not confuse such a coating with ports with a mesh, nor would that person consider them to be the same. A mesh is a mesh, and there is no real ambiguity as to what a mesh is or looks like”.  The examiner disagrees for multiple reasons.  
First and foremost, applicant’s themselves make it absolutely clear that a coating and a mesh are synonymous. “An exemplary capsule of the present disclosure can comprise gelatin, and be at least partially surrounded or covered by a wrap (which may 
Second, even if a coating cannot be considered a mesh under BRI (which the examiner does not agree with; see above), the parylene material disclosed by Brister can be in the form of a sheath and not necessarily a coating, as alleged by applicant.  See Par 0227 “the expanding material can be sheathed in water blocking materials, such as parylene”, Par 0230 “the expanding material can be sheathed in water blocking materials, such as parylene,” and most importantly Par 0232 “The water expanding material is protected from liquid via a coating or sheath, such as parylene, which allows a controllable amount of moisture exposure”.  Therefore, even if a coating cannot be considered as a mesh under BRI, as argued by applicant, it is unclear why a sheath that specifically allows a controllable amount of moisture exposure cannot be interpreted as a mesh.  Applicant improperly focuses on the example of a film/coating of the parylene, instead of the sheath.  The examiner maintains that a sheath made of parylene having holes in it reads on a mesh.  
It is emphasized that applicant’s own arguments make it clear what a mesh is.  Specifically, “a mesh is generally understood as having a plurality of apertures that could freely allow water, for example, to pass therethrough”.  Therefore, it is unclear why a parylene sheath or coating with small inlet ports/holes in it which explicitly allows for a controllable amount of water/moisture to pass through cannot be considered a mesh, as it seems to meet applicant’s own definition.  Furthermore, small inlet ports. The inlet ports can be small holes, or a wick material that draws moisture in a controlled manner.”  Again, by applicant’s own definition of a mesh, it is unclear how these things cannot be interpreted as a mesh.   Therefore, applicant’s arguments regarding Brister are not considered persuasive. 
Therefore, both 102 rejections (Mintchev and Brister) are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 18-19, 26, 30, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0145316 to Mintchev (provided on applicant’s IDS filed 1/31/2019).

	[Claims 9 and 19] Mintchev further discloses wherein the at least one element or sensor is/are coupled to the expandable material and the mesh (expandable sacks/mesh 276 which contain the expandable material 222 are shown in contact with carrier 212 where the microsensor 294 is located; best seen in Figs. 9A-B).  Therefore, 
	[Claim 26] Mintchev further discloses a substrate (carrier 212), wherein at least one of the at least one element or sensor is coupled to the substrate (the carrier 212 comprises an inner cavity 272 for housing a feedback mechanism, i.e. physiological sensor 294; Pars 0098 and 0107-108).
	[Claim 30] Mintchev discloses the use of an impedance sensor (Par 0108) and an antimony electrode (Par 0070).  By definition an impedance sensor requires two electrodes (one for excitation and one for detection).  Based on this, the examiner contends that any electrode (including those taught by Mintchev) is inherently configured to deliver electrical stimulation. 
	[Claim 45] As best seen in Fig. 9B, the mesh (sacs 276) at least partially surround the substrate (212).
	[Claim 46] As best seen in Fig. 9A, the mesh (sacs 276) retain the substrate (212) via sutures (274), at least until the sutures disintegrate.  Specifically, the mesh retains the substrate in a coupled positioned via the sutures.  In other words, any two elements that are coupled together are considered retained by one another. 

Claims 1, 2, 9-10, 26 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2902644 to Brister et al. (provided on applicant’s IDS filed 1/31/2019).
[Claims 1 and 2] Brister discloses a capsule (outer capsule; Par 0095; figures 8A, 9A, 9B), comprising: an outer shell configured to dissolve or otherwise be digested within a stomach after ingestion (once in the stomach, the capsule/outer shell begins to 
	[Claim 9] Brister further discloses wherein the at least one element or sensor is/are coupled to the expandable material (sensors that measure stomach pressure may be included as part of the device; Par 0144).  The examiner contends that since the sensor is part of the same device that includes the expandable material, these two elements are coupled in some manner.

[Claim 26] Brister further discloses a substrate (catheter tube/balloon), wherein at least one of the at least one element or sensor is coupled to the substrate (the tube contains a pH sensor; Par 0159).  Furthermore, the examiner takes the position that because the sensors are part of the substrate/device, i.e. catheter/balloon, there are implicitly coupled to the substrate.
[Claims 34 and 35] Brister further discloses a movement element and an attachment element.  The examiner interprets the catheter (Fig. 33) to be both a movement element configured to move the capsule (Pars 0249, 0253) and an attachment element configured to facilitate engagement and ultimate disengagement of the capsules (Par 0257).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 10, 36, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2005/0058701 to Gross et al.
[Claims 10 and 36] Mintchev discloses “the microsensor 294 can be implemented using a variety of sensing technologies, including, but not limited to, electrochemical, chemical, physical, electrophysical, electronic, impedance, etc. for detecting various physiological parameters.” (Par 0108).  However, the reference fails to explicitly teach that more than one of these sensors can be included into the capsule and fails to teach that the sensor is explicitly a pressure sensor.  In the same field of endeavor, Gross discloses a similar capsule (Fig. 16) for drug delivery in the GI tract which includes multiple sensors, specifically a pressure sensor and/or a pH sensor (18, Par 0242).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Mintchev to include multiple sensors (in addition to the impedance sensor already taught by Gross) including a pressure sensor and a pH sensor, as taught by Gross, as these are all known sensors commonly used to control the release of drugs in the GI tract (Par 0273 of Gross).  Furthermore, Mintchev makes it clear that any number of sensors and related measurements are pertinent to various 
Regarding claim 36, this claim merely recites the limitations of claims 1, 26 and 45 and requires both an impedance and pressure sensor (not just one).  All of these limitations have been previously addressed in the 102 rejection of Mintchev.  Furthermore, as discussed directly above, it would be obvious to include a pressure sensor as an additional/different sensor, as taught by Gross. 
[Claim 43] This limitation has been previously addressed in the rejection of claims 1 and 18.
[Claim 44] As best seen in Fig. 9B, it is clear that the substrate (212) remains, i.e. is located, within the capsule, at least until the outer shell (281) dissolves. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2005/0058701 to Gross et al. and further in view of US 2012/0172746 to Kassab.
The combination of Mintchev and Gross has already been discussed, specifically with regards to claim 10, this combination teaches a capsule having a pressure sensor and an impedance sensor, but fails to teach a specific configuration of the impedance sensor, as claimed.  However, this arrangement of two detection electrodes (D) positioned between two excitation electrodes (E) is a commonly known and used configuration for taking impedance measurements in the gastrointestinal tract (Abstract, . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of EP 0761105 Al to Chiba Machiko Cooking Studio Yugen Kaisha (provided on the IDS).
Mintchev is discussed above, but fails to disclose wherein the expandable material comprises a fungus. Chiba discloses an expandable material comprises a fungus (wood ear is a kind of edible mushroom, called black fungus; dried wood ears can expand in volume up to eight to ten times the original volume by absorbing water; page 2, lines 5-9, 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule, as taught by Mintchev, with an expandable fungus, as taught by Chiba, for the advantage of providing an edible expansion material for enhanced safety (Chiba: wood ear can be swallowed in a dried form, giving the person who takes it the feeling of fullness quickly, while supplying necessary nutrients to the body in a balanced manner, without the possibility of any harmful side effects; page 2, lines 38-41).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, in view of US 2005/0058701 to Gross et al. in view of US .
The combination of Mintchev, Gross and Kassab has already been discussed above, in relation to claim 8.  This combination teaches the claimed capsule of claim 22, but fails to disclose wherein the expandable material comprises a fungus. Chiba discloses an expandable material comprises a fungus (wood ear is a kind of edible mushroom, called black fungus; dried wood ears can expand in volume up to eight to ten times the original volume by absorbing water; page 2, lines 5-9, 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule, as taught by Mintchev/Gross/Kassab, with an expandable fungus, as taught by Chiba, for the advantage of providing an edible expansion material for enhanced safety (Chiba: wood ear can be swallowed in a dried form, giving the person who takes it the feeling of fullness quickly, while supplying necessary nutrients to the body in a balanced manner, without the possibility of any harmful side effects; page 2, lines 38-41).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2007/0225634 to Ferren et al.
[Claim 34] Mintchev is discussed above, but fails to explicitly teach a movement element.  However, in the same field of endeavor, Ferren discloses a drug delivery capsule (Fig. 6) designed to travel the gastrointestinal tract (Abstract, Par 0093) which includes a movement element (propeller 406; Par 0108).  Therefore, it would have been 
[Claim 35] Mintchev is discussed above, but fails to explicitly teach an attachment mechanism. However, in the same field of endeavor, Ferren discloses a drug delivery capsule (Fig. 5B) designed to travel the gastrointestinal tract (Abstract, Par 0093) which includes an attachment element (hook or claw-like structures 160; Par 0102).  Therefore, it would have been obvious to modify the device taught by Mintchev to include an attachment mechanism, as taught by Ferren, in order to engage the lumen wall and maintain the device in a desired position with respect to the body lumen. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792